Citation Nr: 1130917	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for bilateral sensorineural hearing loss.

In February 2008, a personal hearing before a Decision Review Officer was held at the RO.  A transcript of that hearing is of record.

In a January 2010 decision, the Board denied the claim for an increased evaluation in excess of 20 percent for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the July 2010 Board decision, as the parties determined that the Board failed to discuss potentially favorable evidence of record.  In July 2010, the Court granted the parties' Joint Motion.  In August 2010, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the August 2010 remand, the Board observed that the Veteran essentially contends that his bilateral hearing loss is more severe than what is reflected by the currently assigned 20 percent disability rating.  The Board noted that during his February 2008 RO personal hearing, the Veteran essentially testified that he has difficulty hearing with competing noises when he is "out in the world" due to such things as passing vehicles or background noise.  The Board remarked that essentially, the Veteran has asserted that the current audiological examinations of record have not adequately taken into consideration the effect of competing noise stimuli on his ability hear and his overall ability to function in the world.  Thus, the Veteran asserts that his bilateral hearing loss warrants a higher disability rating.  

The Board pointed out that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, §3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

The Board also noted that the Veteran's representative specifically asked the Board to consider remanding the issue for a current audiological test, with emphasis on the functional effects of the disability, in a July 2010 statement.  Based on the foregoing, the Board found that a new examination was necessary to determine the current severity and the functional effects of the Veteran's bilateral hearing loss disability.


The Board directed that the RO/AMC schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The Board requested that in addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.  The Board instructed that the examiner should consider and discuss the Veteran's report of difficulty hearing with competing noise stimuli. 

Pursuant to the Board's remand instructions, the Veteran was provided a VA audiological examination in October 2010.  With regards to the effects of the condition on occupational functioning and daily activities, the examiner reported that the Veteran feels that his hearing loss causes a definite problem with his interactions with others and causes him difficulty finding and holding a job.  

After a physical examination, the diagnosis was of bilateral sensorineural hearing loss.  The examiner remarked that she did review the pertinent information in the Veteran's medical record.  She indicated that the Veteran had hearing aids that were over six years old.  She opined that in order to receive the best benefit from amplification the Veteran needs new aids.  He was to be scheduled for a hearing aid fitting in about one month.  The examiner said that with the use of new hearing aids, possible assistive listening devices for the television, etc., and the consistent use of aural rehabilitation practices, the Veteran should be able to function rather well in a vocational setting and other interactions with friends and family.

The Board notes that the examiner did report the effects of the bilateral hearing loss on the Veteran's occupational functioning and daily activities, as reported by the Veteran, and she opined that with treatment, he should be able to function rather well in vocational settings and other interactions with friends and family.  However, in discussing the functional effects caused by the Veteran's bilateral hearing loss, she failed to address the Veteran's report of difficulty hearing with competing noise stimuli, as requested in the Board's remand instructions.




The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the August 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records pertaining to hearing loss.

2.  Return the claims file and the October 2010 VA examination report to the conducting examiner, if available, for consideration and discussion of the Veteran's report of difficulty hearing with competing noise stimuli. 

After reviewing the claims file and the October 2010 VA examination report, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.  The examiner must specifically address the Veteran's report of difficulty hearing with competing noise stimuli and indicate whether consideration of the Veteran's complaints changes her conclusion on the October 2010 examination report that with the use of new hearing aids, possible assistive listening devices for the television, etc., and the consistent use of aural rehabilitation practices, the Veteran should be able to function rather well in a vocational setting and other interactions with friends and family.

If this examiner is not available, arrange for the opinion to be provided by another audiologist.  If a new examination is deemed necessary by the examiner, one should be scheduled.

2.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


